Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Alvarez appeals the district court’s orders granting his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence and denying his motion to proceed in forma pauperis on appeal pursuant to 28 U.S.C. § 1915(c)(3) (2006). We have reviewed the record and find no reversible *339error.* Accordingly, we affirm for the reasons stated by the district court. United States v. Alvarez, No. 1:95-cr-00072-6 (S.D. W. Va. May 11, 2009; June 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We note that Alvarez has been permitted to proceed in forma pauperis on appeal, rendering moot his challenge to the district court’s denial of his motion to proceed on appeal in forma pauperis.